         Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 1 of 31



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Tapestry on Central Condominium               No. CV-19-01490-PHX-MTL
         Association,
10                                                     ORDER
                      Plaintiff,
11
         v.
12
         Liberty Insurance Underwriters
13       Incorporated,
14                    Defendant.
15
16            Before the Court are the parties’ motions for partial summary judgment. As
17   described herein, Defendant/Counterclaimant Liberty Insurance Underwriters, Inc.’s
18   (“Liberty” or “Defendant”) motion is denied. (Doc. 46.) Plaintiff/Counter-defendant
19   Tapestry on Central Condominium Association’s (“Tapestry” or “Plaintiff”) motion is
20   denied except as to Count IV of Liberty’s Counterclaim. (Doc. 169.) Tapestry has also filed
21   a motion to certify a question to the Arizona Supreme Court, and Liberty has filed two
22   motions to seal. (Docs. 54, 58, 62.) Those motions are denied.1
23   I.       BACKGROUND
24            A.     Factual History
25            Tapestry is the condominium association for “Tapestry on Central,” an “upscale
26   three-building, seven floor, 292-unit condominium complex” in Phoenix, Arizona. (Doc. 4
27   1
       Both parties have submitted legal memoranda and oral argument would not have aided
28   the Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998);
     see also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
      Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 2 of 31



 1   ¶ 4.) The complex contains residential and commercial units. Tapestry is an Arizona non-
 2   profit corporation. (Id.) Liberty is an Illinois insurance company authorized to issue
 3   policies in Arizona. (Id. ¶ 2.)
 4          Tapestry on Central, LLC (“TOC”), a non-party to this case, owned 11 commercial
 5   units at the condominium complex. On November 26, 2012, TOC sent an email to members
 6   of Tapestry’s Board of Directors regarding an apparent dispute over parking spaces and
 7   alleged construction defects affecting the units. (Doc. 46-1 at 15, 33.) It asserted that
 8   Tapestry had previously agreed to provide 15 parking spaces to TOC and to remedy various
 9   construction defects. (Id. at 15.) In return, TOC agreed to pay outstanding homeowner
10   association (“HOA”) dues to Tapestry. Instead of honoring its commitment, the email
11   asserts, Tapestry hired a collection agency and placed a lien on TOC’s units. TOC asked
12   for the lien to be removed. (Id.)
13          On January 31, 2013, Tapestry emailed TOC, stating that the Board of Directors
14   would vote to give 15 parking spaces to TOC and to waive any pending fees and penalties.
15   In exchange, TOC would pay its outstanding HOA fees. (Id. at 16.)
16          On March 4, 2013, a “litigation consultant” for Tapestry wrote a letter to an
17   accounting firm stating that litigation “has been threatened informally on numerous
18   occasions by the owner of the commercial units . . . relating to approximately $130[,]000
19   in dues owed the HOA and designated parking spaces.” (Id. at 19.) It further stated that
20   “[t]his unit owner has failed to pay dues to the HOA for much for the commercial space.”
21   (Id.) The owner also “assert[ed] certain construction defects,” that the HOA “stole parking
22   spaces,” and that it “has lost rents and other damages” as a result. (Id.) The letter also stated
23   that on February 26, 2013, Tapestry’s Board of Directors met and voted to forego collection
24   of certain dues, to waive fees and interest, and to provide the 15 parking spots in exchange
25   for TOC’s payment of other dues. (Id.) At the same meeting, “the Board expressed that it
26   would pursue these claims vigorously if this settlement is not accepted.” (Id.)
27          On May 14, 2013, counsel for TOC sent a letter to Tapestry stating, “[a]lthough I
28   understand that there has been some negotiation between the parties, with and without


                                                   -2-
         Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 3 of 31



 1   counsel, it appears the discussions have stalled. Meanwhile my client continues to be
 2   injured by the actions of the Association in taking [its] parking spaces.” (Doc. 46-1 at 20.)
 3   It further stated that TOC “has contacted our firm regarding moving forward with
 4   litigation[.]” (Id. at 21.) On May 17, 2013, counsel for Tapestry responded, stating, “You
 5   are correct when you state that there have been ongoing negotiations between the parties,
 6   with and without counsel, but I do not believe these negotiations have stalled.” (Id. at 22.)
 7   Counsel enclosed a proposed Settlement Agreement and Release, which had been approved
 8   by Tapestry, for TOC’s consideration. (Id. at 23–28.) A settlement was not reached.
 9           On October 15, 2013, Tapestry executed and submitted an insurance application to
10   Liberty. (Doc. 46 at 3; Doc. 46-1 at 29–30.) On October 26, 2013, Liberty issued the
11   liability policy at issue, the Community Association Executive Advantage Policy, No.
12   CAP010206-0212, to Tapestry (the “Policy”). It was effective from October 26, 2013 to
13   October 24, 2014. (Doc. 4 ¶ 6, at 11–35.) The Policy has a $1,000,000 limitation of liability.
14   (Id. at 11.)
15           On January 23, 2014, TOC filed suit in the Superior Court of Arizona against
16   Tapestry and its directors (the “Underlying Action”).2 (Id. ¶ 8.) The second amended
17   complaint stated that Tapestry improperly placed a lien on TOC’s commercial units due to
18   a dispute over unpaid assessments, that TOC was not provided underground parking spots
19   as contracted, and that various construction defects affected its units. (Doc. 46-2 at 58–73.)
20   It asserted claims for breach of contract, breach of the implied covenant of good faith and
21   fair dealing, breach of oral contract, various tort claims, fraud, and for a declaratory
22   judgment. (Id. at 73–93.) Tapestry also filed a counterclaim against TOC in the Underlying
23   Action. (Doc. 46 at 6.)
24           Tapestry tendered the Underlying Action to Liberty for defense and indemnity.
25   (Doc. 4 ¶ 9.) Liberty denied coverage in a March 6, 2014 letter. (Id. ¶ 10; Doc. 46-2 at
26   105.) That letter stated that “there appears to be no coverage available under the Policy for
27
     2
28    The case was styled Tapestry on Central, LLC v. Tapestry on Central Condominium
     Association, No. 2014-090103 (Ariz. Super. Ct.).

                                                 -3-
      Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 4 of 31



 1   this matter.” (Doc. 46-2 at 106.) It stated that the lawsuit did “not constitute a Claim first
 2   made during the Policy Period,” as those terms were defined in Policy; that the Policy did
 3   not provide coverage for any “Construction Defect”; and that there was reason to believe
 4   that the material submitted in Tapestry’s application was not “materially true and accurate.”
 5   (Id. at 106–109.) Lastly, Liberty stated that it “expressly reserves all rights and defenses
 6   under the Policy and at law including the right to deny coverage and/or rescind the Policy
 7   based upon any of the foregoing bases and to deny coverage and/or rescind the Policy based
 8   on additional and alternative bases as other terms, conditions, exclusion, and endorsements
 9   of the Policy, including matters contained in any Application, are found to apply.” (Id.)
10          On December 31, 2015, Tapestry filed suit against Liberty—in the first lawsuit
11   between the two regarding the Underlying Action—alleging that Liberty breached the
12   Policy by refusing the defend Tapestry in connection with the Underlying Action. (Id.
13   ¶ 11.) In early 2017, the parties entered into a settlement agreement under which Liberty
14   agreed to defend Tapestry for the duration of the Underlying Action. (Id.)
15          The Underlying Action proceeded to a jury trial in August 2017. (Id. ¶ 12.) The jury
16   ruled for the plaintiff, TOC, on its breach of the implied covenant of good faith and fair
17   dealing claims. (Doc. 47-1 at 7.) It also found for Tapestry, the defendant, on its
18   counterclaim for unpaid assessments. The Superior Court judge entered judgment in TOC’s
19   favor on both its breach of contract (Count II) and breach of the implied covenant of good
20   faith and fair dealing (Count IV) claims. The court entered a net judgment of $1,627,118.87
21   plus interest against Tapestry. (Id.) Tapestry appealed to the Arizona Court of Appeals. It
22   requested that Liberty indemnify the judgment and continue to defend it on appeal.
23          On December 14, 2017, Liberty sent a letter to Tapestry reiterating its prior denial
24   of indemnity. This letter raised, for the first time, that the judgment was subject to exclusion
25   under Section 5.2 of the Policy, which precludes coverage for “liability of any Insured
26   under any contract.” (Doc. 46-3 at 65.) It also asserted that the Underlying Action did not
27   constitute a “Claim” made during the policy period under Section 9.2, and invoked a
28   construction defect exclusion (Section 4.11). (Id. at 66.) Ultimately, Liberty’s position was


                                                  -4-
      Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 5 of 31



 1   that “no indemnity coverage is afforded for the Judgment. Notwithstanding, Liberty may
 2   be amenable to a settlement of this matter if [Tapestry] and TOC likewise are interested.”
 3   (Id.)
 4           On June 18, 2018, Liberty’s counsel informed Tapestry’s counsel that it would not
 5   participate in an upcoming settlement conference because there was no indemnity coverage
 6   for the judgment. (Doc. 46-4 at 22.) TOC and Tapestry participated in a settlement
 7   conference on appeal on July 24, 2018. In December 2018, Tapestry, TOC, and other
 8   parties entered into a “global settlement agreement” that resolved the Underlying Action
 9   and several other disputes between the parties. (Doc. 46 at 8.)
10           B.     Procedural History
11           Tapestry filed its present Complaint against Liberty in Arizona Superior Court on
12   February 1, 2019. (Doc. 4.) Liberty timely removed the case to this Court on March 4,
13   2019. (Doc. 1.) The Complaint alleges that Liberty breached the Policy by refusing to
14   indemnify Tapestry in connection with the judgment in the Underlying Action and that it
15   “lacked an objectively reasonable basis for its coverage position and for refusing to
16   participate in settlement discussions.” (Id. ¶ 24.) It asserts claims for breach of contract and
17   bad faith. (Id. at 6–8.) Tapestry seeks compensatory, consequential, special, and punitive
18   damages, its costs and attorney’s fees, and pre- and post-judgment interest. (Id. at 9.)
19   Liberty filed a counterclaim against Tapestry with claims for declaratory judgment, breach
20   of the parties’ settlement agreement, fraudulent inducement, and rescission of the Policy.
21   (Doc. 10.) Liberty seeks various declarations that no coverage exists under various Policy
22   terms, or, alternatively, that the Policy is “rescinded and void”; compensatory,
23   consequential, and punitive damages; costs and attorney’s fees; and pre- and post-judgment
24   interest. (Doc. 10 at 20–21.)
25           Both parties filed their respective motions for partial summary judgment. (Docs. 46,
26   47.) The motions are now fully briefed. (Docs. 53, 57, 64, 65.) On the same day that it filed
27   a response to Liberty’s motion for summary judgment, Tapestry also filed a motion for
28   certification of a question of law to the Arizona Supreme Court pursuant to A.R.S. § 12-


                                                  -5-
         Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 6 of 31



 1   1861. (Doc. 54.) That motion is also now fully briefed. (Docs. 61, 69.) Liberty has filed
 2   two motions to seal, which are also ripe for adjudication. (Docs. 58, 62, 66–68, 70.)
 3   II.     SUMMARY JUDGMENT STANDARD
 4           Summary judgment is appropriate if the evidence, viewed in the light most favorable
 5   to the nonmoving party, demonstrates “that there is no genuine dispute as to any material
 6   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
 7   genuine issue of material fact exists if “the evidence is such that a reasonable jury could
 8   return a verdict for the nonmoving party,” and material facts are those “that might affect
 9   the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477
10   U.S. 242, 248 (1986). At the summary judgment stage, “[t]he evidence of the non-movant
11   is to be believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255
12   (internal citations omitted); see also Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127,
13   1131 (9th Cir. 1994) (court determines whether there is a genuine issue for trial but does
14   not weigh the evidence or determine the truth of matters asserted).
15   III.    DISCUSSION
16           A.     Liberty’s Motion for Partial Summary Judgment (Doc. 46)
17           Liberty moves for entry of summary judgment on Tapestry’s claims (for breach of
18   contract and bad faith), as well as on Counts I, II, III, V, and VII of its counterclaim. (Doc.
19   46 at 1.) The Court addresses Liberty’s arguments in turn.
20                  1.     Contract Liability Exclusion
21           Liberty first argues that Section 5.2 of the Policy, the “contract liability exclusion,”
22   bars coverage for the judgment in the Underlying Action. (Doc. 46 at 10.) It asserts that,
23   because TOC prevailed against Tapestry on only its claims for breach of contract and
24   breach of the implied covenant of good faith and fair dealing, Section 5.2 “unambiguously
25   bars coverage.” (Id. at 12.) It moves for summary judgment on Tapestry’s claims and Count
26   II of its own counterclaim,3 which seeks a declaratory judgment that no coverage exists
27   3
      As described below, per the parties’ request, this case is being conducted in two phases.
28   Phase Two, which has not yet commenced, addresses the Tapestry’s bad faith claim. (Doc.
     20 at 7.)

                                                   -6-
         Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 7 of 31



 1   based on the contract liability exclusion. (Doc. 10 at 17.) Tapestry does not dispute this
 2   substantive position, but instead argues that Liberty’s general reservation of rights was
 3   insufficient to invoke the exclusion under Arizona law. As an initial matter, the Court
 4   agrees with Liberty that, on its face, Section 5.2 bars coverage for the judgment in the
 5   Underlying Action. But, ultimately, there is a genuine dispute as to whether Tapestry’s
 6   reservation of rights properly invoked the contract liability exclusion under Arizona law,
 7   thereby precluding summary judgment.
 8                         a.     Policy Terms
 9           The interpretation of an insurance contract is a question of law. 4 See Wilshire Ins.
10   Co. v. S.A., 224 Ariz. 97, 99 ¶ 6 (Ct. App. 2010). An insurance policy “must be read as a
11   whole, so as to give a reasonable and harmonious effect to all of its provisions.”
12   Charbonneau v. Blue Cross, 130 Ariz. 160, 163 (Ct. App. 1981) (citation omitted). Courts
13   interpret insurance policies according to their plain and ordinary meaning. Desert
14   Mountain Props. Ltd. P’ship v. Liberty Mut. Fire Ins. Co., 225 Ariz. 194, 200 ¶ 14 (Ct.
15   App. 2010). The insured has the burden of establishing coverage under an insuring clause.
16   Keggi v. Northbrook Prop. & Cas. Ins. Co., 199 Ariz. 43, 46 ¶ 13 (Ct. App. 2000). The
17   insurer has the burden of proving the applicability of any exclusion. Id.
18           Section 5.2 of the parties’ Policy states, “[t]he Insurer shall not be liable to pay any
19   Loss in connection with any Claim for any actual or alleged liability of any Insured under
20   any contract or agreement, express or implied, written or oral, except for employment
21   related obligations which would have attached absent such contract or agreement.”5 (Id. at
22   10–11; Doc. 4 at 14 ¶ 5.2.) A “Loss” includes, in part, “sums which the Insureds are legally
23   obligated to pay solely as a result of any Claim insured by this Policy, including damages,
24   judgments, settlement amounts, legal fees and costs awarded pursuant to judgments.” (Id.
25   4
       The parties agree that Arizona law applies to this case because Arizona has the most
26   significant relationship to the parties and the transaction. Cardon v. Cotton Lane Holdings,
     Inc., 841 P.2d 198, 202 (Ariz. 1992).
27   5
       Paragraph 5.2 also states that “these exclusions shall not apply to the Insurer’s duty to
28   defend and to pay Defense Costs.” (Id.) That provision, and Liberty’s defense of Tapestry,
     is not at issue in this case.

                                                   -7-
         Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 8 of 31



 1   at 20 ¶ 23.14.) A “Claim” is defined as a “written demand for monetary or non-monetary
 2   relief against an Insured” or “the commencement of a civil or criminal judicial proceeding
 3   or arbitration against an Insured.” (Id. at 18 ¶ 23.3.)
 4           The court in the Underlying Action entered judgment “in favor of TOC and against
 5   [Tapestry] . . . on TOC’s second and fourth claims for relief.” (Doc. 46-3 at 60 ¶ 7.) TOC’s
 6   second claim was for breach of contract against Tapestry. Its second amended complaint
 7   stated that Tapestry materially breached the “Declaration of Condominium and of
 8   Covenants, Conditions and Restrictions for Willowalk, a Condominium”6 (the “CC&Rs”)
 9   and that TOC was damaged as a result. (Doc. 46-2 at 75–76 ¶¶ 103–08.) The fourth claim
10   stated that Tapestry breached the implied covenant of good faith and fair dealing because
11   it owed TOC “a duty to deal fairly, and in good faith pursuant to the CC&Rs, and breached
12   that duty by the conduct alleged herein.” (Id. at 77–78 ¶¶ 113–16.) Accordingly, Liberty
13   argues, the contract liability exclusion bars coverage “for any Loss (i.e., judgment or
14   settlements) resulting from any Claim (i.e., the Underlying Action) for any liability of an
15   Insured (i.e., [Tapestry]) under any contract whether express (i.e., the CC&Rs) or implied
16   (i.e., the implied covenant of good faith and fair dealing.” (Doc. 46 at 12.)
17           The Court agrees with Liberty that, on its face, the contract liability exclusion
18   precludes coverage for the judgment in the Underlying Action. TOC identified the CC&Rs
19   as the binding contract that Tapestry breached. Arizona law also recognizes that “CC & Rs
20   constitute a contract between property owners as a whole and individual lot owners.”
21   Cypress on Sunland Homeowners Ass’n v. Orlandini, 227 Ariz. 288, 297 ¶ 31 (Ct. App.
22   2011). See also Ahwatukee Custom Ests. Mgmt. Ass’n, Inc. v. Turner, 196 Ariz. 631, 634
23   ¶ 5 (Ct. App. 2000) (“CC & Rs constitute a contract between the subdivision’s property
24   owners as a whole and individual lot owners.”).
25           Further, as to the breach of the duty of good faith and fair dealing claim, TOC
26   asserted that Tapestry “owed Plaintiff a duty to deal fairly, and in good faith pursuant to
27
28   6
      Tapestry “was originally known as Willowalk Condominium Association.” (Doc. 46-2 at
     59.)

                                                  -8-
      Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 9 of 31



 1   the CC&Rs.” (Doc. 46-2 at 77 ¶ 114) (emphasis added). Under Arizona law, the covenant
 2   of good faith and fair dealing is implied “in every contract.” Wells Fargo Bank v. Arizona
 3   Laborers, Teamsters & Cement Masons Loc. No. 395 Pension Tr. Fund, 201 Ariz. 474,
 4   490 ¶ 59 (2002), as corrected (Apr. 9, 2002). A cause of action for breach of the implied
 5   covenant of good faith and fair dealing generally “arises as a matter of contract law, not
 6   tort law.” Ramos v. Wells Fargo Home Mortg., No. CV-17-00316-PHX-GMS, 2017 WL
 7   3978701, at *2 (D. Ariz. Sept. 11, 2017). A plaintiff can seek relief as a matter of tort law
 8   if there is a “special relationship between the two parties.” Id. See also Burkons v. Ticor
 9   Title Ins. Co. of California, 168 Ariz. 345, 355 (1991) (“[T]he remedy for breach of this
10   implied covenant is ordinarily by action on the contract, but in certain circumstances, the
11   breach of the implied covenant may provide the basis for imposing tort damages.”). Seeing
12   no such assertion from TOC in the Underlying Action, or from Tapestry in the present case,
13   the Court understands both claims to have arisen “under any contract or agreement, express
14   or implied.” (Doc. 4 at 14 ¶ 5.2.) Therefore, on its face, the Court agrees with Liberty that
15   the contract liability exclusion is applicable.
16                         b.     Reservation of Rights
17          As Tapestry argues, though, this does not end the inquiry. Tapestry states that the
18   “core coverage issue in this case is whether the contract liability exclusion applies.” (Doc.
19   53 at 3.) It asserts that this issue is “more complicated” than Liberty’s other arguments
20   because it requires “close analysis of Arizona coverage law.” (Id.) Tapestry asserts that the
21   primary question is “whether Liberty’s general reservation of rights, which did not mention
22   the contract liability exclusion, was sufficient to preserve the exclusion as a basis for
23   denial.” (Id.)
24          As noted, Liberty’s initial March 6, 2014 letter stated that “there appears to be no
25   coverage available under the Policy for this matter.” (Doc. 46-2 at 108.) It stated that the
26   Underlying Action did not constitute a “Claim” made during the policy period, that the
27   construction defect exclusion precluded relief (Section 4.11), and that it “reserve[ed] all
28   rights” with respect to Tapestry’s potential misrepresentation in its insurance application.


                                                  -9-
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 10 of 31



 1   (Id.) It did not specifically invoke the contract liability exclusion. That letter also stated
 2   that Liberty “expressly reserves all rights and defenses under the Policy. . .” (Id. at 109.)
 3   Tapestry states that, as a result, it “had no reason to suspect Liberty was contemplating
 4   denial” based on the contract liability exclusion. (Doc. 53 at 8.)
 5          In Arizona, a liability insurer owes express duties to defend and, if coverage and
 6   liability exist, to indemnify the insured. See Waddell v. Titan Ins. Co., 207 Ariz. 529, ¶ 14
 7   (Ct. App. 2004). Arizona law provides three options to an insurer that receives notice from
 8   an insured about a potential claim. The insurer can “1) unconditionally accept coverage
 9   and defend the claim; 2) reject the claim and refuse to defend; or 3) defend the claim under
10   a reservation of rights.” Great Am. Assurance Co. v. PCR Venture of Phoenix LLC, 161 F.
11   Supp. 3d 778, 782 (D. Ariz. 2015). Under Arizona law, when an insurer selects the third
12   option, it “must defend its insured under a properly communicated reservation of rights or
13   it will lose its right to later litigate coverage.” United Servs. Auto. Ass’n v. Morris, 154
14   Ariz. 113, 116 (1987). See also Farmers Ins. Co. of Arizona v. Vagnozzi, 138 Ariz. 443,
15   448 (1983) (“If the insurer defends the insured pursuant to a contractual duty to defend, the
16   insurer must do so under a properly communicated reservation of rights to later litigate
17   coverage.”).7 The reservation of rights notice must “fairly inform[ ] the insured of the
18   insurer’s position.” Equity Gen. Ins. Co. v. C & A Realty Co., 148 Ariz. 515, 518 (Ct. App.
19   1985). A reservation of rights must also be “timely,” as an “insured is entitled to know
20   early in the litigation process whether the insurer intends to honor [its] duty [to defend] in
21   order that the insured may take steps to defend [itself].” Penn Amer. Ins. Co. v. Sanchez,
22   220 Ariz. 7, 12 ¶ 26 (Ct. App. 2008) (emphasis in original) (citation omitted).
23          The parties dispute whether Liberty’s statement that it “expressly reserves all rights
24   and defenses under the Policy. . . ,” in itself, “properly communicated” its reservation of
25   right to invoke the contract liability exclusion. (Doc. 46-2 at 109.) For its part, Tapestry
26
     7
       As is not disputed in this case, an insurer generally may “reserve its rights on coverage
27
     while providing a defense in the underlying action, without thereby waiving its right to
28   raise the question of liability under the terms of the policy at a later date.” Damron v.
     Sledge, 105 Ariz. 151, 155 (1969) (internal quotations and citation omitted).

                                                 - 10 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 11 of 31



 1   asserts that there is a “stark contrast” between reservations stating specific grounds and
 2   general reservations. (Doc. 53 at 8.) It does not cite any Arizona case law in support of this
 3   position. The Court acknowledges that other states disapprove of general reservations of
 4   rights. See, e.g., Specialty Surplus Ins. Co. v. Second Chance, Inc., No. C03-0927C, 2006
 5   WL 2459092, at *8 (W.D. Wash. Aug. 22, 2006) (“[G]enerally-worded reservations of
 6   rights are disapproved . . . Such reservations of rights are faulted for not stating the specific
 7   policy defenses upon which the insurer intends to rely.”) (Washington law); Harleysville
 8   Grp. Ins. v. Heritage Communities, Inc., 803 S.E.2d 288, 299 (S.C. 2017) (distinguishing
 9   between a reservation that “state[s] the specific grounds for contesting coverage” and a
10   “non-specific—‘we will let you know later’—purported reservation of rights.”) (South
11   Carolina law). Liberty counters that this “is not the rule in Arizona.” (Doc. 64 at 4.) As
12   Liberty characterizes the dispute, its “continued and unwavering representation to
13   [Tapestry] that it was reserving all of its rights under the Policy. . . somehow was
14   insufficient to put [Tapestry] on notice that Liberty was doing exactly as it said it was
15   doing—reserving all of its rights under the Policy.” (Id. at 3.) Liberty does not cite case
16   law in support of this specific position.
17          The Court finds that a genuine dispute precludes summary judgment in Liberty’s
18   favor. The Court notes, for example, that in Medical Protective Co. v. Pang, 606 F. Supp.
19   2d 1049 (D. Ariz. 2008), this court concluded that an insurer was not estopped from seeking
20   rescission of the policy based on fraud “just because it did not ‘preserve’ fraud in its initial
21   reservation of rights letter.” Id. at 1060. This conclusion would seem to support Liberty’s
22   argument. That said, the court also noted that the insurer “did not even learn of the alleged
23   fraud until well after it defended” the insured. Id. The same is not true in this case. Based
24   on TOC’s claims in the Underlying Action, which included claims for breach of contract
25   and breach of the implied covenant of good faith and fair dealing, Liberty either knew or
26   should have known that it could have reserved the right to invoke the contract liability
27   exclusion. Further, in Mutual Insurance Co. of Arizona v. Bodnar, 164 Ariz. 407 (Ct. App.
28   1990), the Arizona Court of Appeals noted that if an insurer believes that a “valid


                                                  - 11 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 12 of 31



 1   exclusion” would relieve it of a duty to provide coverage, the insurer must “communicate
 2   its reservation of rights to the insured to inform the insured of its position as to coverage.”
 3   Id. at 412. Based on this language, a reasonable juror may conclude that, by its omission,
 4   Liberty waived its ability to argue that the contract liability exclusion was valid. On the
 5   other hand, in Equity General Insurance Co., 148 Ariz. at 517, the Arizona Court of
 6   Appeals found that a broad reservation of rights8 letter “in a straightforward manner,
 7   informed a reader of average intelligence that while the insurer was providing a defense, it
 8   was doing so without waiving any rights to contest liability under the policy.” Id. at 518.
 9   This would appear to support Liberty’s position that a reasonable juror could conclude that
10   it clearly and properly notified of Tapestry of its ability to invoke the contract liability
11   exclusion (as well as any other Policy provision).
12          Ultimately, “the intent of the parties—insurer and insured—must prevail.” United
13   Servs. Auto. Ass’n v. Morris, 154 Ariz. 113, 117 (1987) (emphasis in original). Tapestry
14   states that, absent a further update, it “reasonably assumed the only grounds for denial were
15   those stated in the March 2014 denial letter.” (Doc. 53 at 8.) Liberty’s position is that
16   Arizona law requires it to “fairly communicate” its reservation of rights, and it “did just
17   that here.” (Doc. 64 at 2.) A genuine dispute of material fact exists as to whether Liberty
18   “properly communicated” its reservation of rights under Arizona law. This precludes the
19
20   8
      The reservation of rights letter stated, in relevant part:
21           Certain allegations of the complaint assert a right on the part of the
             plaintiff to recovery of damages known as punitive or exemplary
22           damages. It is the position of the insurer that such damages are not an
23           insured liability . . .
             Therefore, while Equity General Insurance Company intends to
24           protect your interest, they do so with the following reservations and
25           qualifications:
             1. The defense or investigation of this claim shall be without waiver
26           of or prejudice to the right of the insurer to contend that any . . . loss
             or damage associated with the above captioned claim is not within the
27
             terms, conditions, and provisions of the insurance coverage afforded
28           by the subject insurance certificate.
     Id. at 517.

                                                  - 12 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 13 of 31



 1   entry of summary judgment in Liberty’s favor on Tapestry’s claims and on Count II of its
 2   counterclaim.9
 3                 2.     Untruthful Answer to Question 6
 4          Liberty also argues that Tapestry’s “untruthful answer” to question 6 of its insurance
 5   application bars coverage in this case. Liberty asserts that it may deny coverage or rescind
 6   the entire Policy as a result. (Doc. 46 at 13.) It seeks summary judgment on Tapestry’s
 7   claims and Counts I and VIII of its counterclaim. (Doc. 46 at 18.) Tapestry responds, in
 8   addition to other arguments, that because Liberty did not assert this alleged
 9   misrepresentation in its ultimate denial letter, it is precluded from doing so now.
10          Question 6 to Tapestry’s application for insurance, dated October 26, 2013, asked,
11   “Does anyone for whom insurance is sought have any knowledge or information of any
12   act, error, omission, fact, or circumstance which may give rise to a Claim which may fall
13   within the scope of the proposed insurance?” (Doc. 46-1 at 30.) Tapestry answered, “No.”
14   (Id.) Liberty points to various facts indicating that Tapestry was, in fact, aware of disputes
15   with TOC and TOC’s recent threat to sue. (Doc. 46 at 13.) It points, for example, to TOC’s
16   November 26, 2012 email to members of Tapestry’s Board of Directors regarding a dispute
17   over parking spaces and alleged construction defects; the January 31, 2013 email from
18   Tapestry to TOC stating that the Board would give TOC 15 parking spaces and waive any
19   fees and penalties in exchange for TOC’s outstanding HOA fees; the March 4, 2013 letter
20   stating that litigation “has been threatened [against Tapestry] informally on numerous
21   occasions by the owner of the commercial units . . . relating to approximately $130[,]000
22   in dues owed the HOA and designated parking spaces”; the May 14, 2013 letter from
23   TOC’s counsel stating that he had been hired “regarding moving forward with litigation”;
24   and Tapestry’s counsel’s May 17, 2013 proposed Settlement Agreement and Release for
25   TOC’s consideration. (Doc. 46-1 at 15, 16, 19, 21, 23–28.) The Court agrees with Liberty
26
     9
       In light of the Court’s ruling, the Court need not reach Tapestry’s additional arguments,
27
     including that it need not to prove prejudice due to Liberty’s failure to reserve the
28   exclusion, but that even if required, Tapestry could demonstrate prejudice. (Doc. 53 at 11–
     17.)

                                                 - 13 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 14 of 31



 1   that, based on these facts, Tapestry had, or should have had, knowledge of information that
 2   “may” give rise to a claim falling within the scope of the proposed insurance. (Id. at 30.)
 3                        a.      Voiding Insurance Policy
 4          The issue, then, is one of remedy. Liberty first argues that the entire Policy is void.
 5   (Doc. 14 at 23.) It points to Section 6 of the Policy, which states:
 6                 The Insureds represent that the statements and representations
 7                 contained in the Application are true and shall be deemed
                   material to the acceptance of the risk or the hazard assumed by
 8                 the Insurer under this Policy. This Policy is issued in reliance
 9                 upon the truth of such statements and representations.

10                 The Insureds agree that if the Application contains any material
                   statements or representations that are untrue, this Policy shall
11
                   be void as to the Insured Organization and any Insured Person
12                 who knew the facts that were not truthfully disclosed, provided
                   that such knowledge shall not be imputed to any other Insured
13                 Person.
14
     (Doc. 4 at 14 ¶¶ 6.1, 6.2.) The Court agrees that this “clear and explicit language” could,
15
16   theoretically, have permitted Liberty to void the Policy with Tapestry. Fed. Ins. Co. v.
     Homestore, Inc., 144 F. App’x 641, 647 (9th Cir. 2005).
17
            Liberty also invokes A.R.S. § 20-1109 as a separate basis for voiding the Policy,
18
     which permits an insurer to prevent recovery if “[m]isrepresentations, omissions,
19
     concealment of facts and incorrect statements” are “[f]raudulent,” “[m]aterial either to the
20
     acceptance of the risk, or to the hazard assumed by the insurer,” and “[t]he insurer in good
21
22   faith would either not have issued the policy, or would not have issued a policy in as large
     an amount, or would not have provided coverage with respect to the hazard resulting in the
23
     loss, if the true facts had been made known to the insurer as required either by the
24
     application for the policy or otherwise.” A.R.S. § 20-1109. The parties dispute the
25
     application of this provision, including whether the fraud prong requires an intent to
26
27   deceive, and whether the Court may rely on Liberty’s attached declaration of Todd Weber,
     its Underwriting Manager and Associate Vice President. (Doc. 46 at 16; Doc. 46-3; Doc.
28


                                                 - 14 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 15 of 31



 1   53 at 22.)
 2          The Court finds a genuine dispute as to whether Liberty waived its ability to void
 3   the Policy. Under Arizona law, one “seeking rescission of a contract must act promptly
 4   under the existing circumstances in stating and intent to rescind.”10 Dewey v. Arnold, 159
 5   Ariz. 65, 71 (Ct. App. 1988). The opportunity to rescind upon fraud or misrepresentation
 6   “is lost if the injured party after having acquired knowledge, actual or constructive, of the
 7   fraud, manifests to the other party an intention to affirm or exercises domination of
 8   things[.]” Id. (citation omitted). These principles apply to insurers. See CenTrust Mortg.
 9   Corp. v. PMI Mortg. Ins. Co., 166 Ariz. 50, 55 (Ct. App. 1990)
10          Here, as Tapestry points out, Liberty was aware of the allegedly false answer as
11   early as its March 2014 initial denial letter, which stated:
12                 [T]he Insured completed and submitted an Application dated
13                 October 15, 2013 representing to Liberty that all information
                   submitted was materially true and accurate. At the time the
14                 Application was executed, it appears that the Association was
15                 aware of the November 26, 2012 Demand as well as
                   circumstances which could reasonably be expected to give rise
16                 to a Claim under the Policy. Therefore, Liberty reserves all
17                 rights with regard to the warranties set forth in connection with
                   the underwriting of the Policy and the Application.
18
19   (Doc. 46-2 at 109.) Yet, as Tapestry points out, for years to come, Liberty “engaged in
20   conduct wholly incompatible with unwinding the policy at this late date.” (Doc. 53 at 21.)
21   For example, Liberty never returned the policy premium, defended Tapestry in the
22   Underlying Action and subsequent appeal, and renewed the Policy three times, all
23   following March 2014.11 (Id.)
24
25
     10
        As Tapestry notes, “[r]escinding and voiding a policy are essentially the same thing.”
     (Doc. 52 at 21.) “‘[V]oidable” agreement would be one subject to rescission or ratification
26   whereas a ‘void’ agreement would be incapable of ratification or disaffirmance.” Hodges
     v. Hodges, 118 Ariz. 572, 574 (Ct. App. 1978).
27   11
        Tapestry also argues that Liberty waived this argument by failing to raise it in prior
28   lawsuits involving the same parties. (Id. at 21.) Based on the Court’s conclusion that
     Liberty otherwise may have waived voiding the Policy through its conduct, the Court need

                                                 - 15 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 16 of 31



 1          “What constitutes a reasonable time in which to communicate an intention to rescind
 2   is a question of fact unless the facts are such that only one inference could be derived
 3   therefrom in which case it would become a question of law.” Dewey, 159 Ariz. at 71
 4   (quotations omitted). The Court will leave this determination to the trier of fact. See Verex
 5   Assur., Inc. v. John Hanson Sav. & Loan, Inc., 816 F.2d 1296, 1302 (9th Cir. 1987) (“Once
 6   an insurance company acquires knowledge of facts constituting grounds for rescission, it
 7   must promptly rescind the policy or the right to rescind may be waived. The essence of
 8   waiver is knowledge.”) (applying Oregon law) (internal citations omitted); Princess Plaza
 9   Partners v. State, 187 Ariz. 214, 222 (Ct. App. 1995) (“Rescission is governed by equitable
10   principles. Persons seeking rescission must act promptly in stating an intent to rescind.”)
11   (citation omitted). Liberty’s request to void the Policy is denied.
12                        b.      Coverage Precluded
13          Liberty also argues, separately, that it may deny coverage based on Tapestry’s
14   untruthful response to question 6 of the insurance application. (Doc. 46 at 17.) The
15   application stated, in bold and capital letters following question 6, “[i]t is understood and
16   agreed that if anyone for whom this insurance is sought has any knowledge of any such
17   act, error, omission, fact, or circumstance, any claim emanating therefrom shall be
18   excluded from coverage under the proposed insurance.” (Doc. 46-1 at 30) (formatting
19   omitted). Liberty asserts, without citing to an Arizona authority, that courts “routinely”
20   hold that when application statements like these are violated, the insurer can “rescind the
21   policy or fully deny coverage.” (Doc. 46 at 17.)
22          Nonetheless, Liberty did not invoke this provision—or Tapestry’s allegedly
23   untruthful answer generally—in its ultimate denial notice. (Doc. 46-3 at 64–67.) “No
24   insurer shall deny a claim on the grounds of a specific policy provision, condition, or
25   exclusion unless reference to such provision, condition or exclusion is included in the
26   denial.” Ariz. Admin. Code R20-6-801(G)(1)(a). See also Kaman Aerospace v. Ariz. Bd.
27   of Regents, 217 Ariz. 148, ¶ 29 (Ct. App. 2007) (“The same principles of construction that
28
     not reach these arguments.

                                                 - 16 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 17 of 31



 1   apply to statutes also apply to administrative rules and regulations, . . . and a public entity’s
 2   regulations, if consistent with its statutory scheme, are entitled to be given the force and
 3   effect of law.”) (citations omitted). Liberty does not address this argument in its reply.
 4   (Doc. 64.) Seeing no argument to the contrary, the Court agrees with Tapestry that Liberty
 5   may not properly invoke this provision of the insurance application to preclude coverage
 6   at this time.12
 7          The Court notes that Tapestry also argues in its response that Liberty’s efforts to
 8   void the Policy and deny coverage based on its application fail because the application is
 9   inadmissible pursuant to A.R.S. § 20-1108(C). That provision states:
10                     As to kinds of insurance other than life insurance, an
11                     application for insurance signed by or on behalf of the insured
                       is not admissible in evidence in any action between the insured
12                     and the insurer arising out of the policy so applied for, if the
13                     insurer has failed, at the expiration of thirty days after receipt
                       by the insurer of written demand therefor by or on behalf of the
14                     insured, to furnish to the insured a copy of the application
15                     reproduced by any legible means.

16   A.R.S. § 20-1108(C). Tapestry references a July 18, 2014 email from its counsel,
17   Christopher LaVoy, requesting from TOC a copy of all “extrinsic evidence” supporting
18   Liberty’s coverage position, including the “October 15, 2013 policy application.” (Doc.
19   47-3 at 2.) Tapestry states that it did not receive a copy within 30 days of the request. (Doc.
20   53.)
21          Even assuming that A.R.S. § 20-1108(C) applies here, it applies to admissibility of
22   the insurance application at trial. To “survive summary judgment, a party need not
23   necessarily produce evidence in a form that would be admissible at trial, as long as the
24   party satisfies the requirements of Federal Rules of Civil Procedure 56.” Block v. City of
25   Los Angeles, 253 F.3d 410, 418–19 (9th Cir.2001); see also Fed. Deposit Ins. Corp. v. N.H.
26   Ins. Co., 953 F.2d 478, 485 (9th Cir. 1991) (“[T]he nonmoving party need not produce
27
     12
28      This is in contrast with the contract liability exclusion, for example, which is referenced
     in the December 2017 denial letter. (Doc. 46-3 at 65.)

                                                     - 17 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 18 of 31



 1   evidence in a form that would be admissible at trial in order to avoid summary judgment.”)
 2   (quotation marks and citation omitted). While the parties may dispute the admissibility of
 3   the insurance application at trial, Liberty’s motion fails for the other reasons described
 4   herein.13
 5          Liberty’s motion for summary judgment on Tapestry’s claims, as well as on Counts
 6   I and VIII of its own counterclaim, is denied.
 7                 3.        Construction Defects
 8          Liberty also moves for summary judgment on Tapestry’s claims and Count III of its
 9   counterclaim based on the construction defect exclusion. (Doc. 46 at 18.) Section 4.11 of
10   the Policy states that it “does not apply to any Claim made against any Insured . . . based
11   upon, arising from, or in any way related to any Construction Defect.” (Doc. 4 at 12–14
12   ¶ 4.11.) A “Construction Defect” means “any actual or alleged defective, faulty or delayed
13   construction or other matter recognized as a construction defect under appliable common
14   or statutory law. . .” (Id. at 21 ¶ 23.23.) Count III of Liberty’s counterclaim requests a
15   declaratory judgment “that there is no coverage for the Judgment entered in the Underlying
16   Action by virtue of the Construction Defect Exclusion and that, as a result, Liberty has no
17   obligation to pay the Association for the Judgment entered in the Underlying Action.”
18   (Doc. 10 at 17 ¶ 53.)
19          Liberty argues that during closing argument in the Underlying Action, TOC’s
20   counsel presented “six different things to look for” as proof of its breach of contract and
21   implied covenant of good faith and fair dealing claims. (Doc. 46-3 at 52.) Liberty
22   references three of the six: “it took the better part of a decade to fix a minor crack, a
23   cosmetic crack in a concrete wall”; Tapestry had not “offered any evidence that the
24   firestopping in Building C is done, a very serious building and safety issue”; and Tapestry
25   had a “poorly engineered parking garage, rendering the cooling load impossible to meet
26   with the existing equipment.” (Id. at 52–53.) It asserts that, under the terms of the Policy
27
     13
       Liberty also notes that Tapestry’s insurance broker was in possession of the application,
28   and therefore, Tapestry effectively was, as well. (Doc. 57 at 16.) The Court need not
     address this factual dispute.

                                                - 18 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 19 of 31



 1   and under Arizona law, at least these three items qualified as “Construction Defects.” (Doc.
 2   46 at 19); see also A.R.S. § 12-1361(4)(a) (defining “construction defects” to mean, among
 3   other things, “a material deficiency in the design, construction, manufacture, repair,
 4   alteration, remodeling or landscaping of a dwelling that is the result of . . . [a] violation of
 5   construction codes applicable to the construction of the dwelling.”). Therefore, Liberty
 6   argues that the judgment in the Underlying Action was “based upon, arising from, or in
 7   any way related to any Construction Defect,” and therefore is precluded from coverage.
 8   (Doc. 4 at 12–14 ¶ 4.11.)
 9          The Court is not convinced by this argument. As Tapestry argues, even accepting
10   that three of the six items involved construction defects as defined in the Policy, it is
11   “impossible to know which theory the jury had in mind because a general verdict form was
12   used.” (Doc. 53 at 23.) Indeed, a review of the jury verdict form indicates no justifications
13   for the jury’s findings. (Doc. 47-1 at 6–8.) Accordingly, Tapestry cannot say with certainty
14   that the Underlying Judgment was based upon, arising from, or in any way related to any
15   construction defect. See State Farm Fire & Cas. Co. v. Nycum, 943 F.2d 1100, 1106 (9th
16   Cir. 1991) (“[T]he problem with a general verdict form is that a reviewing court cannot
17   know what the jury found. All we can say on review is that the jury, having been instructed
18   on different theories, might have found either negligence, or intentional harm, or both. It
19   was the responsibility of the parties to argue before the district court which of these theories
20   has support in the record.”). Tapestry may plausibly convince a jury in this matter that the
21   underlying judgment was based on the parties’ dispute over parking spaces, for example—
22   which no party argues arises from a construction defect. For this reason, dispute of a
23   material fact precludes the entry of summary judgment in Liberty’s favor on Tapestry’s
24   claims and Count III of its counterclaim.
25                 4.      A Covered “Loss”
26          As an alternative argument, Liberty posits that “[e]ven if the Court were to conclude
27   that none of the foregoing coverage defenses apply,” Tapestry cannot demonstrate that the
28   judgment in the Underlying Action constitutes a “Loss” under the Policy. (Doc. 46 at 19–


                                                  - 19 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 20 of 31



 1   20.) A “Loss” is defined as “sums which the Insureds are legally obligated to pay solely as
 2   a result of any Claim insured by this Policy, including damages, judgment, punitive or
 3   exemplary damages, and the multiple portion of any multiplied damage award . . .” (Doc.
 4   4 at 20 ¶ 23.14.) Liberty argues that although Tapestry “purports to seek coverage under
 5   the Policy for the Judgment,” it never actually paid the judgment because it “later settled
 6   the Underlying Action (and other matters) with TOC.” (Doc. 46 at 20.) Liberty seeks
 7   summary judgment on Tapestry’s claims as well as on Count V of its counterclaim. (Id.)
 8   Count V seeks a declaratory judgment that “there is no coverage for the Judgment entered
 9   in the Underlying Action because Plaintiff has no legal obligation to pay the Judgment by
10   virtue of it having entered into the Underlying Settlement Agreement, which, upon
11   information and belief, has or will result in the Judgment being fully satisfied.” (Doc. 10
12   at 18 ¶ 59.)
13          Specifically, Liberty states that as part of the settlement agreement with TOC,
14   Tapestry “paid $3.9 million to purchase TOC’s commercial units and to obtain a release of
15   the Underlying Action and a release of a number of other matters.” (Id.) Because the
16   commercial units at issue were not appraised or valued at the time of the settlement, it
17   argues that Tapestry “cannot demonstrate what amount of the underlying settlement was
18   allocable to the purchase of the units”—and therefore cannot demonstrate that it paid a
19   “loss.” (Id.)
20          This argument is not convincing. First, although Liberty argues that Tapestry cannot
21   allocate the underlying judgment, Tapestry’s president testified in his deposition that
22   “everything above the judgment amount was attributable to the purchase of the commercial
23   units.” (Doc. 53-1 at 6.) Second, as Tapestry notes, the Policy is a “liability policy, not an
24   indemnity policy.” (Doc. 53 at 4.) See also Doc. 4 at 12 ¶ 1 (“The Insurer shall pay on
25   behalf of the Insureds all Loss which they shall become legally obligated to pay as a result
26   of a Claim. . .”); 7A Couch on Ins. § 103:5 (“An insurance policy is one of liability, rather
27   than indemnity, where it states that the insurer ‘will pay on behalf of the insured all sums
28   which the insured becomes legally obligated to pay as damages’ or any language similar


                                                 - 20 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 21 of 31



 1   thereto.”). The “major substantive distinction between a liability policy and an indemnity
 2   contract is that payment of a claim by the insured is a condition precedent to the insured’s
 3   right to recover under the indemnity contract but not under the liability contract.” Id. at
 4   § 103:4. See also INA Ins. Co. of N. Am. v. Valley Forge Ins. Co., 150 Ariz. 248, 253 (Ct.
 5   App. 1986) (a liability provision “applies once liability for a cause of action is established;
 6   the indemnitee is not required to make actual payment.”). Accordingly, Tapestry argues,
 7   the judgment qualified as a “Loss”; Liberty breached the Policy when it refused to
 8   indemnify Tapestry in December 2017, once the trial court’s judgment was entered. (Doc.
 9   53 at 5.) The Court finds that these two arguments present a genuine dispute as to whether
10   the Underlying Action constituted a “Loss” under the Policy, thereby precluding summary
11   judgment.
12          The Court is mindful of Liberty’s argument in its reply brief that the Underlying
13   Action judgment was not final until it became non-appealable. (Doc. 64 at 10–11.) The
14   Arizona cases it cites, though, did not arise in precisely this context. In Taylor v. State
15   Farm Mutual Automobile Insurance Co., the Arizona Supreme Court “h[e]ld that a third-
16   party bad faith failure-to-settle claim accrues at the time the underlying action becomes
17   final and non-appealable.” 185 Ariz. 174, 179 (1996). The present case is not a third-party
18   bad faith failure-to-settle case. Liberty also cited Smith v. Astrue, No. CV-11-2524-PHX-
19   DGC, 2013 WL 758024 (D. Ariz. Feb. 27, 2013), for the proposition that “[f]inal judgment
20   ‘means a judgment that is final and not appealable.’” Id. at *1 (citing 28 U.S.C.
21   § 2412(d)(1)(G)). That matter involved a motion for attorney’s fees pursuant to a Social
22   Security appeal, and directly quoted the Equal Access to Justice Act, 28 U.S.C. § 2412,
23   which is not relevant here. The Court need not resolve this particular dispute at this time,
24   though. Even if the underlying judgment became final when it was no longer appealable—
25   that is, at the time of TOC’s and Tapestry’s settlement—Tapestry has presented evidence
26   (including testimony from its president) that the settlement was comprised of the full
27   amount of the judgment plus the value of the relevant commercial units. (Doc. 53-1 at 6.)
28   Tapestry’s request for summary judgment on this basis is denied.


                                                 - 21 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 22 of 31



 1                 5.      Bad Faith Claim
 2          Liberty also argues that, in light of its foregoing arguments, Tapestry “cannot point
 3   to any evidence demonstrating that Liberty either knew its conduct was unreasonable or
 4   acted with reckless disregard.” (Doc. 46 at 21.) Therefore, Liberty argues, it is entitled to
 5   summary judgment on Tapestry’s bad faith claim. As previously described, the Court
 6   concludes that Liberty is not entitled to summary judgment on Tapestry’s claims at this
 7   time. Further, as Tapestry notes—and as Liberty declined to reference—the Scheduling
 8   Order in this case dictates that the case is being conducted in two phases. 14 Discovery
 9   during Phase One, the present phase, was “focused on issues related to coverage.” (Doc.
10   20 at 1–2.) Within ten days of the Court’s ruling on the parties’ dispositive motions, the
11   parties must “jointly notify the Court that the parties are ready for scheduling of Phase Two
12   Discovery,” which the parties identified as “coverage relating to bad-faith issues.” (Id. at
13   7; Doc. 17 at 6.) Given that a schedule has not even been set for conducting bad-faith-
14   related discovery, the Court has no difficulty in concluding that Liberty’s request for
15   summary judgment on Tapestry’s bad faith claim is premature.
16                 6.      Request for Additional Briefing
17          In the conclusion to its motion, Liberty requests that the Court “set a hearing and/or
18   receive additional briefing” to determine the amount of attorney’s fees to which it is
19   entitled pursuant to A.R.S. § 12-241.01 and the amount it entitled to recoup from Tapestry
20   pursuant to Counts I and VIII of its counterclaim. Based on the Court’s foregoing rulings,
21   this request is denied.
22          B.     Tapestry’s Motion for Partial Summary Judgment (Docs. 47, 48)
23          In its own motion for partial summary judgment,15 Tapestry moves the Court to
24
     14
25      The Scheduling Order was entered by Judge Humetewa before the case was transferred
     to the undersigned Judge.
26   15
        The Court notes that, aside from its title and the one-sentence conclusion, Tapestry’s 21-
     page memorandum in support of its motion never references the term “summary
27
     judgment,” including its legal standard. (Doc. 48.) It requests that the relevant counts of
28   Liberty’s Counterclaim be “dismissed with prejudice.” (Doc. 47 at 1.) The Court interprets
     each argument as a partial motion for summary judgment, and urges Liberty to use better

                                                - 22 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 23 of 31



 1   enter summary judgment on its claim for breach of contract (Count I) and on Counts I–V,
 2   VII, and VIII of Liberty’s counterclaim. (Doc. 47 at 2–4.) The parties’ respective
 3   arguments track, in significant part, those in Liberty’s motion. Following the filing of
 4   Tapestry’s motion, Liberty voluntarily dismissed Count VII of its counterclaim (as well as
 5   Paragraph 44 of the same) without prejudice. (Doc. 60.) Accordingly, the Court addresses
 6   Tapestry’s arguments regarding its own breach of contract claim, and Counts I–V and VIII
 7   of Liberty’s counterclaim, in turn.
 8                 1.     Alleged Application Misrepresentation
 9          Tapestry first argues that Liberty cannot deny coverage or rescind the Policy based
10   on Tapestry’s alleged misrepresentation in the 2013 insurance application. (Doc. 48 at 6.)
11   Though it does not clearly state, the Court understands this to be a motion for summary
12   judgment on Counts I and VIII of Tapestry’s counterclaim. Tapestry does not argue that its
13   answer to question 6 was accurate. Rather, it argues that Liberty waived the ability to void
14   the Policy, which is effective and enforceable, that the argument is time-barred, that the
15   application is inadmissible, and that Liberty engaged in conduct incompatible with voiding
16   or rescinding the Policy.16 (Doc. 48 at 7–9.)
17          As the Court previously described, Tapestry’s signatory to the insurance application
18   either knew, or should have known, “of any act, error, omission, fact, or circumstance
19   which may give rise to a Claim which may fall within the scope of the proposed insurance.”
20   (Doc. 46-1 at 30.) Therefore, and also for the same reasons as discussed above, the Court
21   finds that genuine disputes of material fact preclude summary judgment in Tapestry’s favor
22   on Counts I and VIII of Tapestry’s counterclaim based on its insurance application. As that
23   part of Liberty’s motion is denied, so too it is with respect to Tapestry.
24
25
26   precision in the future.
     16
        Tapestry also argues that Liberty “cannot collaterally” attack a prior court judgment
27
     involving the parties which contained an “implicit determination” that the Policy was
28   effective and enforceable, in reference to Tapestry v. Liberty, Case No. 2:18-cv-04857-
     PHX-JJT (D. Ariz.). The Court need not reach this argument.

                                                 - 23 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 24 of 31



 1                 2.     Contract Liability Exclusion
 2          Tapestry also argues that the contract liability exclusion, found in Section 5.2 of the
 3   Policy, does not preclude coverage in this case. (Doc. 48 at 11.) As noted, Section 5.2 states
 4   that Liberty “shall not be liable to pay any Loss in connection with any Claim for any actual
 5   or alleged liability of any Insured under any contract or agreement, express or implied,
 6   written or oral, . . .” (Id. at 10–11; Doc. 4 at 14 ¶ 5.2.) Tapestry does not argue that the
 7   provision is substantively inapplicable. Rather, it argues that Liberty did not adequately
 8   reserve its right to invoke the exclusion. The Court understands Tapestry to move for
 9   summary judgment on Count II of Liberty’s Counterclaim. (Doc. 10 at 17.)
10          As the Court previously described, the parties have presented a genuine issue of
11   material fact as to whether Liberty “properly communicated” its reservation of right to
12   invoke the contract liability exclusion, as required under Arizona law. See United Servs.
13   Auto. Ass’n, 154 Ariz. at 116. The finder of fact shall determine whether Liberty’s assertion
14   in its March 2014 letter that it “expressly reserves all rights and defenses under the Policy”
15   adequately informed Tapestry of the possibility that Liberty would later deny coverage
16   based on the contract liability exclusion. (Doc. 46-2 at 106.) For the same reasons as above,
17   Tapestry is not entitled to summary judgment. And, as above, the Court need not reach
18   Liberty’s additional arguments, including that it is not required to show prejudice, and that
19   even if it were, proof of prejudice exists.17 (Doc. 48 at 11–15.)
20          That said, Tapestry also argues that the merits of the contract liability exclusion do
21   not apply for the additional reason that it “had a pre-existing, non-contractual, common
22   law duty to treat TOC fairly.” (Doc. 48 at 16.) See also Tierra Ranchos Homeowners Ass’n
23   v. Kitchukov, 216 Ariz. 195, 201 ¶ 25 (Ct. App. 2007) (recognizing a duty to treat members
24   of a common-interest community association “fairly”). It asserts that it is “undisputed” that
25   the contract liability exclusion would not have applied, had TOC sued Tapestry for breach
26   of this common-law duty in the Underlying Action, rather than for breach of contract and
27
28   17
       As discussed below, for this reason, the Court will deny Tapestry’s motion to certify a
     question of law to the Arizona Supreme Court. (Doc. 54.)

                                                 - 24 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 25 of 31



 1   breach of the implied covenant of good faith and fair dealing. (Id.) It further states, without
 2   citation, that “[c]overage should not turn on the fortuity of whether the plaintiff elects to
 3   proceed under a tort or contract theory.” (Id.) The Court is not persuaded by this novel
 4   argument. TOC prevailed on its claims of breach of contract and breach of the implied
 5   covenant of good faith and fair dealing against Tapestry. Tapestry cannot now speculate
 6   about what would have happened if TOC had sued it on another ground, whether in addition
 7   to or to the exclusion of the claims actually asserted. The fact that this separate cause of
 8   action theoretically exists, and could have been invoked in the Underlying Action, does not
 9   render the contract liability exclusion inapplicable. Tapestry’s motion for summary
10   judgment on Count II of Liberty’s counterclaim is denied.
11                 3.     Construction Defect Exclusion
12          Tapestry also argues that Liberty cannot meet its burden of proof on the construction
13   defect exclusion (Count III of its counterclaim). As noted, Section 4.11 of Policy states that
14   it “does not apply to any Claim made against any Insured . . . based upon, arising from, or
15   in any way related to any Construction Defect,” which is separately defined. (Doc. 4 at 12–
16   14 ¶ 4.11.) Tapestry notes that under Arizona law, the “insurer bears the burden to establish
17   the applicability of any exclusion.” (Doc. 48 at 17) (citing Keggi, 199 Ariz. at 46 ¶ 13). As
18   in its response to Liberty’s motion for summary judgment, Tapestry asserts that TOC
19   “alleged a multitude of wrongs” and it is “impossible to know what conduct the jury had
20   in mind because a general verdict form was used.” (Id. at 17.)
21          Liberty emphasizes in response that courts apply a “broad meaning” to exclusions,
22   like the one in Section 4.11, containing language such as “based upon, arising from, or in
23   any way related to.” (Doc. 57 at 19) (citing Amerisure Mut. Ins. Co. v. Houston Cas. Co.,
24   No. CV-17-02269-PHX-DGC, 2019 WL 1014843, at *7 (D. Ariz. Mar. 4, 2019)). The
25   Court agrees that the language in the construction defect exclusion is broad. Nonetheless,
26   as previously described, it is not necessarily the case that the jury’s verdict was “in any
27   way related to” construction defects. As with Liberty’s motion, Tapestry’s motion for
28   summary judgment on Count III of Liberty’s counterclaim is denied.


                                                 - 25 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 26 of 31



 1                 4.     Claim Falls Within the Policy Period
 2          Tapestry also argues that the Underlying Action is a covered “Claim” as defined in
 3   the Policy because it commenced within the policy period. A “Claim” is defined as a
 4   “written demand for monetary or non-monetary relief against an Insured” or “the
 5   commencement of a civil or criminal judicial proceeding or arbitration against an Insured.”
 6   (Doc. 4. at 18 ¶ 23.3.) The insurance policy was effective from October 26, 2013 to October
 7   24, 2014. (Doc. 4 at 11.) Tapestry states that because the Underlying Action was
 8   commenced on January 24, 2014, it constitutes a coverable “Claim” under the policy. The
 9   Court understands this to be a motion for summary judgment on Count IV of Liberty’s
10   counterclaim, which requests a declaration that “there is no coverage for the Judgment
11   entered in the Underlying Action because the Underlying Action arises from the same
12   Wrongful Acts or Interrelated Wrongful Acts as the Demand and, as such, constitutes a
13   single Claim that was first made prior to the Policy Period.” (Doc. 10 at 18 ¶ 56.)
14          Liberty does not address this argument in its response. As a result, it can be “deemed
15   to have conceded” this argument. Maxwell v. McLane Pac., Inc., No. CV 17-550 PA
16   (ASX), 2017 WL 8186758, at *9 (C.D. Cal. Oct. 19, 2017); PageMasters, Inc. v. Autodesk,
17   Inc., 2009 WL 825810, at *10 (D. Ariz. March 30, 2009) (construing plaintiff’s lack of
18   response to defendant’s argument as a concession of the validity of defendant's argument
19   on the merits). The Court grants summary judgment to Tapestry on Count IV of Liberty’s
20   Counterclaim.
21                 5.     The “Loss” Requirement
22          Tapestry also argues, briefly, that the “Loss” requirement in the Policy is satisfied
23   because the underlying judgment “falls squarely within [the] definition of Loss, as does the
24   settlement amount paid to resolve the Judgment when Liberty refused to indemnify.” (Doc.
25   48 at 21–22.) The Court understands this to be a motion for summary judgment on Count
26   V of Liberty’s Counterclaim, which seeks a declaratory judgment that no coverage exists
27   because Tapestry has no legal obligation to pay the Judgment by virtue of it having entered
28   into the Underlying Settlement Agreement.” (Doc. 10 at 18 ¶ 59.) For the same reasons as


                                                - 26 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 27 of 31



 1   discussed above, the Court denies Tapestry’s motion for summary judgment on this claim.
 2   A genuine dispute of material fact exists as to whether Tapestry suffered a “Loss” under
 3   the Policy in light of the subsequent appeal and settlement of the Underlying Action.
 4   Tapestry’s motion on Count V of Liberty’s counterclaim is denied.
 5                     6.     Policy Limit Payment
 6          Tapestry asserts, in a brief paragraph, that it should be paid the $1 million policy
 7   limit. (Doc. 48 at 22.) For the foregoing reasons, triable issues of fact exist with respect to
 8   various Policy exclusion. These disputes preclude the entry of summary judgment on
 9   Tapestry’s breach of contract claim. Accordingly, Tapestry’s request for payment is denied
10   at this time.18
11   IV.    MOTION TO CERTIFY QUESTION
12          Tapestry has also filed a motion for an order certifying the following question of
13   law to the Arizona Supreme Court:
14
                       Does an insurer’s failure, when undertaking defense of an
15                     action, to specifically reserve its right to deny coverage based
                       on an exclusion that it has actual or constructive knowledge of
16
                       result in loss of such ground for denial, without need for the
17                     insured to show prejudice, as provided in § 15 of the
                       RESTATEMENT OF LIABILITY INSURANCE (2019) (the
18
                       “RESTATEMENT”)? In other words, should Arizona adopt
19                     § 15 of the RESTATEMENT?
20
     (Doc. 54 at 1.) Under Arizona law, the Arizona Supreme Court may:
21
                       answer questions of law certified to it by . . . a United States
22                     district court . . . when requested by the certifying court if there
23                     are involved in any proceedings before the certifying court
                       questions of law of this state which may be determinative of
24                     the cause then pending in the certifying court and as to which
25                     it appears to the certifying court there is no controlling
                       precedent in the decisions of the supreme court and the
26
     18
        Tapestry also argues that Count VII of Liberty’s Counterclaim, for fraudulent
27
     inducement (Doc. 10 at 19), should be dismissed with prejudice. As previously noted,
28   Liberty has since voluntarily dismissed Count VII without prejudice. (Doc. 60.) As such,
     the Court does not address that argument at this time.

                                                      - 27 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 28 of 31



 1                  intermediate appellate courts of this state.
 2
     A.R.S. § 12-1861.
 3
            The focus of the question proposed by Tapestry is on whether a showing of prejudice
 4
     is required to find that an insurer has failed to specifically reserve its right to deny coverage.
 5
     Tapestry points to allegedly conflicting cases applying Arizona law. Compare, e.g., Hagen
 6
     v. U.S. Fidelity & Guaranty Insurance Co., 138 Ariz. 521, 526–27 (Ct. App. 1983)
 7
     (providing a waiver test of “[h]as the insurer failed to make a reasonable effort to advise
 8
     its insured of its disclaimer of all obligations under the policy?” without reference to
 9
     prejudice), with Penn Amer. Ins. Co., 220 Ariz. at 13 ¶ 32 (requiring prejudice).
10
            The Court declines to certify this question to the Arizona Supreme Court. A.R.S.
11
     § 12-1861 requires that that the question “may be determinative” of the pending cause. See
12
     Chaparro v. Ryan, No. CV-19-00650-PHX-DWL-MHB, 2019 WL 3361244, at *3 (D.
13
     Ariz. July 25, 2019) (recognizing same). As described herein, a genuine dispute of material
14
     fact exists as to whether Tapestry properly communicated its reservation of rights. The
15
     Court has accordingly denied the parties’ motions for partial summary judgment based on
16
     the contract liability exclusion (Section 5.2 of the underlying insurance policy). Therefore,
17
     resolution of the question presented would not be determinative of the present action. As
18
     such, Tapestry’s motion to certify a question to the Arizona Supreme Court is denied.
19
     V.     MOTIONS TO SEAL
20
            Lastly, Liberty has filed two motions for leave to file under seal. (Docs. 58, 62.) The
21
     Court addresses them in turn.
22
            A.      Liberty’s Amended Motion (Doc. 58)
23
            Liberty previously moved to seal the 2017 Settlement Agreement and Release
24
     entered into between the parties; its motion for summary judgment, which “discusses the
25
     terms of the Settlement Agreement”; and “any other documents filed in connection with
26
     summary-judgment briefing that discusses the terms of the Settlement Agreement.” (Id. at
27
     2.) It argued that sealing was appropriate because the Settlement Agreement “contains a
28
     clause requiring the parties to keep the terms of the agreement confidential.” (Doc. 42 at

                                                   - 28 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 29 of 31



 1   2.) The Court denied that request without prejudice, noting the public’s general right to
 2   access judicial records and documents, as well as courts’ previous findings that an
 3   agreement to keep a settlement agreement confidential does not, in itself, show a
 4   compelling reason to justify sealing. It permitted Liberty to “file another motion to seal
 5   that identifies, with specificity and compelling reasons, those portions of the Motion for
 6   Summary Judgment and Settlement Agreement that contain sealable material.” (Doc. 52 at
 7   4.)
 8          Liberty has since filed an amended motion for leave to file under seal, which, as
 9   before, requests that its 2017 Settlement Agreement and Release with Tapestry, its own
10   summary judgment motion, and “any other documents filed in connection with summary-
11   judgment briefing that discuss the terms of the settlement agreement” be sealed. (Doc. 58
12   at 2.) Tapestry opposes the motion, though it indicated that it would agree to a redaction of
13   the settlement amount, “which is the only arguably sensitive information.” (Doc. 66 at 4.)
14          As Liberty notes, a motion to seal documents attached to a dispositive motion is
15   governed by the “compelling reasons” standard. Pintos v. Pacific Creditors Ass’n, 605 F.3d
16   665, 678 (9th Cir. 2010). The Court must “balance[] the competing interests of the public
17   and the party who seeks to keep certain judicial records secret.” Kamakana v. City & Cnty.
18   of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quotations omitted). If a court decides
19   to seal certain judicial records after considering these interests, “it must base its decision
20   on a compelling reason and articulate the factual basis for its ruling, without relying on
21   hypothesis or conjecture.” Id. (quotations omitted). Generally, “compelling reasons
22   sufficient to outweigh the public’s interest in disclosure and justify sealing court records
23   exist when such court files might have become a vehicle for improper purposes, such as
24   the use of records to gratify private spite, promote public scandal, circulate libelous
25   statements, or release trade secrets.” Id. (quotations omitted).
26          Liberty first invokes the clause requiring the parties to keep the terms of the
27   agreement confidential. As the Court has already rejected this argument (Doc. 52), it does
28   not reevaluate it here. Liberty next argues that the settlement agreement contains “specific


                                                 - 29 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 30 of 31



 1   financial terms” that the parties agreed to keep confidential, including the settlement
 2   amount and the “billing rates of legal personnel who worked on the Settlement Agreement
 3   and its underlying issues.” (Doc. 58 at 3.) It notes that this information is not necessary to
 4   resolution of its motion for summary judgment, and that disclosure of billing rates “could
 5   impact the competitive standing” of the attorneys.19 (Id.) The Court is not persuaded that
 6   Liberty has demonstrated what “specific prejudice or harm will result” if the documents
 7   are not sealed, and the Court is precluded from hypothesizing or assuming that a
 8   compelling reason exists. See Kamakana, 447 F.3d at 1179. These are not compelling bases
 9   for granting the motion.
10          Liberty also argues that the settlement agreement was signed by other individuals
11   who are not parties to the present action. The Court finds that Liberty has not adequately
12   demonstrated—or even argued—that prejudice or harm will result to these individuals.
13   Further, in other cases sealing non-parties’ information, courts have permitted redaction
14   while noting the “relatively small, specific portion of their personnel files that outweighs
15   the public’s right of access” and because a party had made a “good faith effort to carefully
16   redact these exhibits.” TriQuint Semiconductor, Inc. v. Avago Techs. Ltd., No. CV 09-
17   1531-PHX-JAT, 2011 WL 4947343, at **3–4 (D. Ariz. Oct. 18, 2011). Here, in
18   comparison, Liberty seeks to seal the entire settlement agreement and all of the summary
19   judgment briefing. It has not demonstrated that compelling reasons justify such a result.
20   Liberty’s amended motion for leave to file under seal is denied.
21          B.     Liberty’s Second Motion (Doc. 62)
22          Liberty has also moved to file under seal a 2018 Settlement Agreement and Release
23   that it entered into with Tapestry in connection with other then-pending lawsuits (a
24   different settlement agreement than previously discussed), its reply in support of its motion
25   for summary judgment, and “any other documents that reference the terms” of the 2018
26   settlement agreement. (Doc. 62 at 1.) This motion largely tracks the prior motion. It argues
27
     19
28    The Court notes that attorneys routinely submit billing rates to courts in connection with
     motions for attorney’s fees, for example.

                                                 - 30 -
     Case 2:19-cv-01490-MTL Document 74 Filed 03/29/21 Page 31 of 31



 1   that the agreement contains a clause requiring it to be kept confidential and monetary terms
 2   that the parties “agreed to keep confidential.” (Id. at 3.) For the same reasons as above, the
 3   Court is not persuaded by these arguments.20 Liberty’s second motion for leave to file under
 4   seal is also denied.
 5   VI.    CONCLUSION
 6          Accordingly,
 7          IT IS ORDERED denying Defendant/Counterclaimant’s Motion for Summary
 8   Judgment (Doc. 46).
 9          IT IS FURTHER ORDERED granting in part and denying in part
10   Plaintiff/Counter-defendant’s Motion for Partial Summary Judgment (Doc. 47). The
11   motion is granted as to Count IV of Liberty’s Counterclaim. It is denied in all other
12   respects.
13          IT IS FURTHER ORDERED denying Plaintiff/Counter-defendant’s Motion to
14   Certify Question to Arizona Supreme Court. (Doc. 54.)
15          IT IS FURTHER ORDERED denying Defendant/Counterclaimant’s Amended
16   Motion for Leave to File Under Seal (Doc. 58.)
17          IT IS FURTHER ORDERED denying Defendant/Counterclaimant’s Second
18   Motion for Leave to File Under Seal (Doc. 62).
19          IT IS FINALLY ORDERED that, pursuant to the Scheduling Order in this case,
20   the parties shall jointly file a second Joint Case Management Report addressing Phase Two
21   Discovery, as identified therein, within ten (10) days of the date of this Order.
22          Dated this 29th day of March, 2021.
23
24
25
26
27
     20
28      Liberty also notes that its reply brief references the 2017 Settlement Agreement
     previously discussed. For the same reasons as above, this is not a compelling reason to seal.

                                                 - 31 -
